Case:21-00479-MCF13 Doc#:24 Filed:06/14/21 Entered:06/14/21 16:12:08                      Desc: Main
                           Document Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO

  In re:

  ELIZABET VEGA                                              CASE NO. 21-0479(MCF)


     Debtors                                                 Chapter 13




                            ANSWER TO OBJECTION TO CLAIM NO. 3

 TO THE HONORABLE COURT:

           COMES NOW FIRSTBANK PUERTO RICO, (“FirstBank”), represented by its

 undersigned attorney, and very respectfully states and pray:

           •       On April 26th, 2021, FirstBank filed Claim No. 3, as secured creditor, in the

 amount of $312,752.70, with pre-petition arrears of $17,538.88. Attached to said claim was the

 Mortgage Proof of Claim Attachment itemizing the amounts claimed. See, Claim 3-1.

           •       On May 6th, 2021, (Docket No. 72), Debtors filed an Objection to FirstBank’s

 Claim No. 3, on three (3) grounds, stating that:

           a. Creditor has failed to specify or support with evidence the amount of $2,626.88 as pre-

           petition fees.

                                                      Response:

           •       In regards to Debtors’ objection to claim, FirstBank disagrees that no evidence

 was included in the Proof of Claim in support of the amounts claimed of $2,626.88. FirstBank,

 filed Proof of Claim No. 3, in the amount $132,752.70, with pre-petition arrears of $17,538.88

 (bankruptcy cost for the sum of $400.00, misc. expenses for the sum of $744.50, late charges for the

 sum of $99.76, property inspection for eh sum of $12.50 and attorney expenses for the sum of
Case:21-00479-MCF13 Doc#:24 Filed:06/14/21 Entered:06/14/21 16:12:08                         Desc: Main
                           Document Page 2 of 3



 $796.50). Attached to said claim was the Mortgage Proof of Claim Attachment itemizing the

 amounts claimed. Additionaly, and in regards to the pre-petition charges, FirstBank has set a

 standard rate of $400.00 for attorney’s fees connected to the preparation and Plan Review in

 Chapter 13 cases; hence the amounts claimed in Proof of Claim No. 3, are reasonable and not

 excessive.

                 Moreover, the appearing party states that the cost on $12.50 is for an inspection dates

 July 2nd, 2020, at the time debtor filed bankruptcy debtor owed $573.62 and the sum of $99.76 in

 late charges (see attachment), the sum of $796.50 are the legal fees and costs incurred in the

 foreclosure action filed prior to debtor’s bankruptcy petition and the sum of $744.50 are foreclosure

 costs registered in FirstBank’s system.

              In the Mortgage Deed and the Mortgage Note filed with Proof of Claim No. 3, Debtor

 agreed to the payment of the loan charges included in the Claim. The foregoing standard rates are

 similar to the “no-look” rates set by this Honorable Court for Chapter 13 attorneys’ fees in Local

 Bankruptcy Rule 2016(f)(1) (The court may approve attorneys’ fees in chapter 13 cases at the

 confirmation hearing with the debtor’s attorney filing a detailed application if the fees, costs and

 expenses [excluding the filing fee] do not exceed $4,000.00).

          •        The amounts stated in FirstBank’s proof of claim as pre-petition arrears for the sum

 of $17,538.88 have been evidence by the above stated and by the information herein provided,

 twenty three missing installments adding up to $14,912.00 plus the sum of $2,626.88.

          WHEREFORE, the appearing party respectfully requests that this Honorable Court take

 notice of the above mentioned and enter an Order denying Debtors’ objection to Proof of Claim

 No. 3.

                                                 NOTICE
Case:21-00479-MCF13 Doc#:24 Filed:06/14/21 Entered:06/14/21 16:12:08                     Desc: Main
                           Document Page 3 of 3



        WITHIN FOURTEEN (14) DAYS FROM SERVICE OF THIS MOTION, ANY
 PARTY OBJECTING TO THE RELIEF SOUGHT HEREIN, SHALL SERVE AND FILE
 AN OBJECTION OR OTHER APPROPRIATE RESPONSE TO THIS MOTION WITH
 THE CLERK’S OFFICE OF THE UNITED STATES BANKRUPTCY COURT FOR THE
 DISTRICT OF PUERTO RICO. IF NO OBJECTION OR OTHER RESPONSE IS FILED
 WITHIN THE TIME ALLOWED HEREIN, THE MOTION WILL BE DEEMED
 UNOPPOSED AND MAY BE GRANTED UNLESS: (1) THE REQUESTED RELIEF IS
 FORBIDDEN BY LAW; (2) THE REQUEST RELIEF IS AGAINST PUBLIC POLICY; OR
 (3) IN THE OPINION OF THE COURT, THE INTEREST OF JUSTICE REQUIRES
 OTHERWISE.


        WE HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

 electronically on this day with the Clerk of the Court using the CM/ECF System, which will send

 notification of such filing to the parties who have made an electronic appearance herein.

        Ponce, Puerto Rico, this 7th day of June 2021.




                                                      MARJALIISA COLON-VILLANUEVA
                                                      Federal Bar No. 228002
                                                      BPO Box 7970
                                                      Ponce, Puerto Rico 00732
                                                      Tel. 787-843-4168
                                                      Fax 787-840-1049
                                                      Email marjaliisacolon@gmail.com
                                                      mcolon@wwclaw.com
                                                      S/ MARJALIISA COLON-VILLANUEVA
